Case: 20-40599     Document: 00515956378         Page: 1     Date Filed: 07/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2021
                                  No. 20-40599                         Lyle W. Cayce
                                                                            Clerk

   A-Pro Towing and Recovery, L.L.C.,

                                                           Plaintiff—Appellant,

                                       versus

   Martin Cantu, Sr.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:19-CV-16


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Defendant Martin Cantu, Sr., is a city commissioner in Port Isabel,
   Texas who owns (along with other family members) several towing
   companies. This 42 U.S.C. § 1983 suit arises out of certain actions Cantu is
   alleged to have taken with respect to the Port Isabel Police Department’s
   management of its “wrecker rotation list”—the list that dictates which


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40599      Document: 00515956378          Page: 2   Date Filed: 07/28/2021




                                    No. 20-40599


   towing company will be called to perform nonconsensual towing services for
   the department on a given day.
                                         I.
          Plaintiff A-Pro Towing and Recovery, L.L.C. (A-Pro) alleges that
   Cantu violated its rights to equal protection and due process by using his
   position as city commissioner to divert government referrals away from
   A-Pro and to Cantu family towing companies. Relying, inter alia, on the
   affidavit of a former police department supervisor, A-Pro asserts that on
   three unspecified occasions, Cantu called the police department’s rotation-
   list manager on A-Pro’s assigned day, identified himself as “Commissioner
   Cantu,” and told the manager to skip over A-Pro and direct all towing
   requests to one of Cantu’s companies. On one of these occasions, the police
   chief allegedly told the list manager to carry out Cantu’s instructions because
   Cantu “[was] a city commissioner.” When the list manager expressed
   concerns that Cantu was “improperly using the [l]ist and creating a
   monopoly,” the police chief allegedly instructed the manager to drop the
   issue because Cantu was a commissioner and therefore could “do what he
   want[ed].” A-Pro also claims that the police chief would sometimes reassign
   A-Pro’s days to a Cantu family company himself.
          The district court granted Cantu summary judgment. A-Pro appeals.
                                         II.
          “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599
   (5th Cir. 2020). “Summary judgment is appropriate ‘if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P.
   56(a)). “A genuine issue of material fact exists when the evidence is such
   that a reasonable jury could return a verdict for the non-moving party.” Id.




                                         2
Case: 20-40599         Document: 00515956378               Page: 3      Date Filed: 07/28/2021




                                          No. 20-40599


   “All facts and reasonable inferences are construed in favor of the nonmovant,
   and the court should not weigh evidence or make credibility findings.” Id.
                                               III.
                                                A.
           A-Pro does not assert that Cantu discriminated against it on account
   of its membership in a traditional protected class. Rather, it claims that
   “Cantu made sure that Port Isabel police intentionally treated A-Pro
   differently than how his family’s companies were treated.”
           “A class-of-one equal-protection claim lies ‘where the plaintiff alleges
   that [it] has been intentionally treated differently from others similarly
   situated and that there is no rational basis for the difference in
   treatment.’” Integrity Collision Ctr. v. City of Fulshear, 837 F.3d 581, 586 (5th
   Cir. 2016) (quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).
   “Typically, a class of one involves a discrete group of people, who do not
   themselves qualify as a suspect class, alleging the government has singled
   them out for differential treatment absent a rational basis.” Id. (quoting
   Wood v. Collier, 836 F.3d 534, 541 (5th Cir. 2016)).
           Assuming arguendo that a class-of-one equal-protection claim is
   cognizable here, A-Pro’s claim fails. 1 “Because there is no suspect class, the


           1
              The Supreme Court has held that “a ‘class-of-one’ theory of equal protection has
   no place in the public employment context.” Engquist v. Oregon Dep’t of Agr., 553 U.S. 591,
   594 (2008). See also id. at 605 (“[W]e have never found the Equal Protection Clause
   implicated in the specific circumstance where, as here, government employers are alleged
   to have made an individualized, subjective personnel decision in a seemingly arbitrary or
   irrational manner.”). And this court has since held that Engquist’s bar “applies . . . to a
   local government’s discretionary decision to include or not include a company on a non-
   consent tow list,” Integrity, 837 F.3d at 586, as well as its decision to remove a company
   from a non-consent tow list, see Rountree v. Dyson, 892 F.3d 681, 684–85 (5th Cir. 2018)
   (“If a city has the discretion to choose from whom it contracts private services, then it must
   equally retain the discretion to choose when to terminate such relationship.”). It is




                                                 3
Case: 20-40599         Document: 00515956378              Page: 4       Date Filed: 07/28/2021




                                          No. 20-40599


   [government action] ‘must be upheld against equal protection challenge if
   there is any reasonably conceivable state of facts that could provide a rational
   basis for the classification.’” Id. at 589 (quoting Heller v. Doe, 509 U.S. 312,
   320 (1993)).
           Here, A-Pro’s evidence against Cantu (rather than against the police
   chief or other actors) is an affidavit averring that, on a few occasions, Cantu
   instructed the police to skip A-Pro because it had “an outstanding bond,”
   expired insurance, or an “out of commission” status. These stated reasons
   are obviously rational. And despite multiple opportunities to do so, A-Pro
   has pointed to no evidence that A-Pro was qualified and able to provide
   services on the specific days that Cantu allegedly redirected business away
   from A-Pro. Accordingly, A-Pro’s equal protection claim fails.
           A-Pro protests that it was Cantu’s burden to identify which dates
   A-Pro was unqualified to tow, and that there is a “factual issue . . . as to
   whether the preferential treatment Cantu arranged was due to A-Pro’s
   qualifications, or Cantu’s rent-seeking.”               But “the burden is on the
   challenging party to negative ‘any reasonably conceivable state of facts that
   could provide a rational basis.’” Id. (quoting Bd. of Trs. of Univ. of Ala. v.
   Garrett, 531 U.S. 356, 367 (2001)). A-Pro has simply failed to carry that
   burden. 2



   arguable, then, that a decision about which towing company to call for a given job on a given
   day is the kind of inherently discretionary decision that has been shielded from class-of-one
   equal-protection challenges. But we need not decide that issue here because A-Pro’s claim
   fails on the merits.
           2
             Because A-Pro has failed to show it was qualified to operate on the days in
   question, it has also failed to show disparate treatment. For example, A-Pro provides no
   evidence that Cantu companies were called to tow with outstanding bonds or expired
   insurance. In other words, while A-Pro “generally alleges that other similarly situated
   [companies] were treated differently, . . . [it] points to no specific [company or companies]
   and provides no specifics as to their violations.” Rountree, 892 F.3d 681 at 685. “An




                                                4
Case: 20-40599         Document: 00515956378               Page: 5       Date Filed: 07/28/2021




                                           No. 20-40599


                                                B.
           A-Pro also claims that “Cantu’s successful campaign to deprive
   [A-Pro] of towing jobs violated its Fourteenth Amendment right to
   occupational liberty.” See, e.g., San Jacinto Sav. & Loan v. Kacal, 928 F.2d
   697, 702 (5th Cir. 1991) (“[T]he fifth and fourteenth amendments include
   . . . the liberty to operate a legitimate business, free from arbitrary deprivation
   by local police acting under the color of state law.”).
           A-Pro’s due process claim suffers from some of the same defects as its
   equal protection claim. For example, there is still no evidence to refute
   Cantu’s stated reasons for diverting work away from A-Pro.
           Moreover, an unpublished opinion suggests that A-Pro’s alleged
   liberty deprivation is insufficient to be actionable. In Doss v. Morris, 642 F.
   App’x 443 (5th Cir. 2016), this court observed that “government actions that
   cause ‘a brief interruption’ of a person’s occupational calling do not amount
   to a deprivation of [a] liberty interest in the same way as ‘a complete
   prohibition of the right to engage in a calling.’” Id. at 447 (quoting Conn v.
   Gabbert, 526 U.S. 286, 292 (1999)).                 The panel then interpreted our
   precedent as recognizing that “a plaintiff’s liberty interest in operating a
   business [is] not violated where ‘the government [has] not significantly
   altered or deprived [a plaintiff] of his liberty interest in practicing [his
   profession] or his property interests in the profits therefrom.” Id. (quoting
   San Jacinto Sav. & Loan, 928 F.2d at 703) (last two alterations in original).
   “Defendants’ conduct did not deprive Plaintiffs of their liberty interest in
   operating their legal business” because “the evidence . . . failed to show that



   allegation that others are treated differently, without more, is merely a legal conclusion that
   we are not required to credit. [A-Pro]’s equal protection claim fails.” Id. (footnote
   omitted).




                                                 5
Case: 20-40599      Document: 00515956378           Page: 6   Date Filed: 07/28/2021




                                     No. 20-40599


   Plaintiffs’ ability to operate their business was significantly altered or
   impaired.” Id.
          A-Pro concedes that the relevant standard is whether its business was
   “significantly altered or impaired.” Because the evidence suggests that
   A-Pro was inconvenienced by only a “brief interruption” in its access to
   government employment (more precisely, government referrals), this case is
   unlike the cases in which the Supreme Court has recognized a “generalized
   due process right to choose one’s field of private employment”—cases that
   “all deal[t] with a complete prohibition of the right to engage in a calling.”
   Conn, 526 U.S. at 291–92. In short, because A-Pro has not produced
   evidence of a significant alteration or impairment of its business, A-Pro’s due
   process claim fails as a matter of law.
          We affirm.




                                             6